Exhibit 10.1.3

SECOND AMENDMENT

TO THE

TELEFLEX INCORPORATED RETIREMENT INCOME PLAN

Background Information

 

A. Teleflex Incorporated (“Company”) maintains the Teleflex Incorporated
Retirement Income Plan (“Plan”) for the benefit of its eligible employees and
the eligible employees of its affiliated entities that have elected to
participate in the Plan and their beneficiaries.

 

B. Section 9.2 of the Plan authorizes the Benefits Policy Committee to amend the
Plan at any time and from time to time (with the approval of the Board of
Directors if the amendment relates to or otherwise impacts the compensation of
Section 16 Officers, as defined in Rule 16a-1 issued under the Securities
Exchange Act of 1934).

 

C. Section 9.2 of the Plan also authorizes the Financial Benefit Plans Committee
to amend the Plan to the extent such amendments are (i) required by law or
(ii) do not result in a material increase in the contributions to or the cost of
maintaining the Plan.

 

D. The Benefits Policy Committee, in accordance with its delegated authority and
consistent with the collective bargaining agreement between the Company and the
United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union AFL-CIO, CLC (“Collective
Bargaining Agreement”), desires to amend the Plan to freeze all future
participation in the Plan and to cease any and all future accrual of benefits
for participants who are members of USW Local 6996-21 and are participating in
the Plan pursuant to the Collective Bargaining Agreement at the close of
business on December 31, 2012.

 

E. The Financial Benefit Plans Committee, in accordance with its delegated
authority, desires to further amend the Plan to comply with Section 436 of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations issued thereunder, to the extent applicable to the Plan, and intends
this Amendment as good faith compliance therewith.

Second Amendment to the Plan

The Plan is hereby amended as follows:

 

1. Effective December 31, 2012, the last paragraph of Section 1.1 of the Plan,
“Accrued Benefit,” is hereby amended by adding the following to the end thereof:

“No Arrow Berks Participant shall accrue any additional benefits after
December 31, 2012.”

 

2. Effective December 31, 2012, Section 1.7 of the Plan, “Arrow Berks
Participant,” is hereby amended by adding the following to the end thereof:

“Notwithstanding any other provision of the Plan to the contrary, no Employee
shall become an Arrow Berks Participant after December 31, 2012.”



--------------------------------------------------------------------------------

3. Effective January 1, 2008, the following new Section 3.12, “Limitations on
Benefit Accruals Due to Severe Funding Shortfalls,” is hereby added to the Plan
to read as follows:

“3.12 Limitations on Benefit Accruals Due to Severe Funding Shortfalls. The
provisions set forth in this Section 3.12 are effective as of January 1, 2008.
However, notwithstanding any provision in this Section 3.12, there are no
additional benefit accruals under the Plan for Salaried Participants, Hourly
Participants, Arrow Salaried Participants or Arrow Hourly Participants after
December 31, 2008 and no additional benefit accruals under the Plan for Arrow
Berks Participants after December 31, 2012.

3.12.1 Notwithstanding any other provisions of the Plan, if the Plan’s AFTAP for
a Plan Year is less than 60%, benefit accruals under the Plan shall cease as of
the applicable Section 436 Measurement Date. Any prohibition on benefit accruals
under this Section 3.12.1 and Code Section 436(e) as a result of the actuary’s
certification that the Plan’s AFTAP for the Plan Year is less than 60% is
effective as of the date of such certification.

3.12.2 The limitation on benefit accruals ceases to apply with respect to a Plan
Year (effective as of the first day of the Plan Year) if an Employer makes a
contribution (in addition to any minimum required contribution under Code
Section 430) equal to the amount sufficient to result in an AFTAP for the Plan
Year of 60% if the contribution (and any prior contribution made pursuant to
Code Section 436 for the Plan Year) is included as part of the Plan assets and
the funding target takes into account the adjustments described in Treasury
Regulations Sections 1.436-1(g)(2)(iii)(A) or (g)(5)(i)(B), whichever applies.
Further, any prohibition on benefit accruals under Section 3.12.1 and Code
Section 436(e) ceases to be effective on the date the actuary issues a
certification that the Plan’s AFTAP for the Plan Year is at least 60%.

3.12.3 Benefit accruals that are limited under Section 3.12.1 shall resume as of
the Section 436 Measurement Date on which the limitation in Section 3.12.1 no
longer applies (based on Credited Service, Years of Benefit Accrual Service, or
Years of Benefit Service, as applicable, on or after such Section 436
Measurement Date); provided, however, that there shall be no benefit accruals
under the Plan for Salaried Participants, Hourly Participants, Arrow Salaried
Participants or Arrow Hourly Participants after December 31, 2008 and no benefit
accruals under the Plan for Arrow Berks Participants after December 31, 2012.
The Plan will comply with the rules relating to partial years of participation
and the prohibition on double proration under Department of Labor Regulations
Section 2530.204-2(c) and (d).

3.12.4 Benefit accruals that were not permitted under the Plan pursuant to
Section 3.12.1 shall not be credited under the Plan upon expiration of such
limitation.

3.12.5 Definitions. For purposes of this Section 3.12 and Sections 3.13, 6.11
and 9.11, the following definitions shall apply:

3.12.5.1 Adjusted funding target attainment percentage or AFTAP. Except as
otherwise provided in Treasury Regulations Section 1.436-1(j)(1), the adjusted
funding target attainment percentage for a Plan Year is the fraction (expressed
as a percentage):

3.12.5.1.1 The numerator of which is the adjusted Plan assets for the Plan Year,
as determined under Treasury Regulations Section 1.436-1(j)(1)(ii); and

 

2



--------------------------------------------------------------------------------

3.12.5.1.2 The denominator of which is the adjusted funding target for the Plan
Year, as determined under Treasury Regulations Section 1.436-1(j)(1)(iii).

Notwithstanding the above, for any period during which a presumption under Code
Section 436(h) and Treasury Regulations Sections 1.436-1(h)(1), (2), or
(3) applies to the Plan, the limitations applicable under Sections 3.12, 3.13,
6.11 and 9.11 of the Plan are applied as if the AFTAP for the Plan Year were the
presumed AFTAP determined in accordance with Code Section 436(h) and Treasury
Regulations Sections 1.436-1(h)(1), (2), or (3), as applicable, updated to take
into account certain Unpredictable Contingent Event Benefits, as defined in
Section 3.13.1, and Plan amendments in accordance with Code Section 436 and
Treasury Regulations Section 1.436-1(g).

3.12.5.2 Section 436 Measurement Date. Except as otherwise provided in Code
Section 436 and the Treasury Regulations issued thereunder, the Section 436
Measurement Date is the date used to determine whether the limitations of Code
Sections 436(d) and (e) apply or cease to apply and for calculations with
respect to certain limitations, as determined in accordance with Treasury
Regulations Section 1.436-1(j)(8).”

 

4. Effective January 1, 2008, the following new Section 3.13, “Unpredictable
Contingent Event Benefits,” is hereby added to the Plan to read as follows:

“3.13 Unpredictable Contingent Event Benefits. The provisions set forth in this
Section 3.13 are effective as of January 1, 2008. However, notwithstanding any
provision in this Section 3.13, there are no additional benefit accruals under
the Plan for Salaried Participants, Hourly Participants, Arrow Salaried
Participants or Arrow Hourly Participants after December 31, 2008 and no
additional benefit accruals under the Plan for Arrow Berks Participants after
December 31, 2012.

3.13.1 Notwithstanding any provisions of the Plan to the contrary, if a
Participant is entitled to an Unpredictable Contingent Event Benefit payable
with respect to any Unpredictable Contingent Event occurring during any Plan
Year, such benefit will not be paid if the AFTAP (as defined in Section 3.12.5.1
of the Plan) for such Plan Year is:

3.13.1.1 Less than 60%; or

3.13.1.2 60% or more but would be less than 60% if it were redetermined by
applying an actuarial assumption that the likelihood of the occurrence of the
Unpredictable Contingent Event during the Plan Year is 100%.

 

3



--------------------------------------------------------------------------------

An “Unpredictable Contingent Event” is (i) a plant shutdown (or a similar event,
as determined by the Secretary of the Treasury) or (ii) an event (including the
absence of an event) other than the attainment of any age, performance of any
service, receipt or derivation of Compensation, or occurrence of death or
disability. An “Unpredictable Contingent Event Benefit” is a benefit or increase
in benefits to the extent the benefit or increase would not be payable but for
the occurrence of an Unpredictable Contingent Event.

3.13.2 The limitation on payment of an Unpredictable Contingent Event Benefit
ceases to apply with respect to an Unpredictable Contingent Event Benefit
attributable to an Unpredictable Contingent Event occurring during a Plan Year
(effective as of the first day of the Plan Year), if an Employer makes a
contribution (in addition to any minimum required contribution under Code
Section 430) with respect to that Unpredictable Contingent Event equal to:

3.13.2.1 With respect to Section 3.13.1.1, above, the amount of the increase in
the funding target of the Plan (under Code Section 430) for the Plan Year if the
benefits attributable to the Unpredictable Contingent Event were included in
determining the funding target; and

3.13.2.2 With respect to Section 3.13.1.2, above, the amount sufficient to
result in an AFTAP of 60% if the contribution (and any prior contribution made
pursuant to Code Section 436 for the Plan Year) is included as part of the Plan
assets and the funding target takes into account the adjustments described in
Treasury Regulations Sections 1.436-1(g)(2)(iii)(A), (g)(3)(ii)(A), or
(g)(5)(i)(B), whichever applies.

If an Employer makes a contribution with respect to an Unpredictable Contingent
Event, all Unpredictable Contingent Event Benefits with respect to that
Unpredictable Contingent Event will be paid, including Unpredictable Contingent
Event Benefits for periods prior to the contribution.

3.13.3 If Unpredictable Contingent Event Benefits with respect to an
Unpredictable Contingent Event that occurs during a Plan Year are not permitted
to be paid after the occurrence of the event because of the limitations in this
Section 3.13 but are permitted to be paid later in the Plan Year as a result of
an Employer’s contribution under Section 3.13.2 or pursuant to the actuary’s
certification of the AFTAP for the Plan Year that satisfies the requirements of
Treasury Regulations Section 1.436-1(g)(5)(ii)(B), those Unpredictable
Contingent Event Benefits will become payable, retroactive to the period the
benefits would have been payable under the terms of the Plan. If the
Unpredictable Contingent Event Benefits do not become payable during the Plan
Year in accordance with the preceding sentence, the Plan is treated as if it
does not provide for those Unpredictable Contingent Event Benefits. However, all
or part of the Unpredictable Contingent Event Benefits can be restored pursuant
to an amendment that satisfies Section 9.11.

 

4



--------------------------------------------------------------------------------

5. The following new Section 6.11, “Limitations on Accelerated Benefit
Distributions,” is hereby added to the Plan to read as follows:

“6.11 Limitations on Accelerated Benefit Distributions. The provisions set forth
in this Section 6.11 are effective January 1, 2008.

6.11.1 If the Plan’s AFTAP (as defined in Section 3.12.5.1 of the Plan) for a
Plan Year is less than 60%, a Participant or Beneficiary may not elect an
optional form of benefit that includes a Prohibited Payment and the Plan will
not pay any Prohibited Payment with an Annuity Starting Date on or after the
applicable Section 436 Measurement Date (as defined in Section 3.12.5.2 of the
Plan). The “Annuity Starting Date” for purposes of this Section 6.11 shall be
the date determined in accordance with Treasury Regulations
Section 1.436-1(j)(2).

6.11.2 A Participant or Beneficiary may not elect an optional form of benefit
that includes a Prohibited Payment and the Plan will not pay any Prohibited
Payment with an Annuity Starting Date that occurs during any period in which the
participating Employer is a debtor in a case under Title 11, United States Code,
or similar Federal or State law; provided, however, that this restriction shall
not apply to payments made within a Plan Year with an Annuity Starting Date that
occurs on or after the date on which the Plan’s actuary certifies that the
Plan’s AFTAP for that Plan Year is not less than 100%.

6.11.3 If the Plan’s AFTAP for a Plan Year is at least 60% but is less than 80%,
a Participant or Beneficiary may not elect an optional form of benefit that
includes a Prohibited Payment and the Plan will not pay any Prohibited Payment
with an Annuity Starting Date on or after the applicable 436 Measurement Date,
unless the present value (determined in accordance with Code Section 417(e)(3))
of the portion of the benefit that is being paid in a Prohibited Payment (as
determined under Treasury Regulations Section 1.436-1(d)(3)(iii)(B)) does not
exceed the lesser of:

6.11.3.1 50% of the present value (determined in accordance with Code
Section 417(e)(3)) of the benefit payable in the optional form of benefit that
includes the Prohibited Payment; or

6.11.3.2 100% of the PBGC Maximum Benefit Guarantee Amount.

If an optional form of benefit that is otherwise available under the Plan is not
available as of the Annuity Starting Date pursuant to this Section 6.11.3, a
Participant or Beneficiary may elect to:

6.11.3.3 Receive payment of the Unrestricted Portion of the Benefit at that
Annuity Starting Date, determined by treating the Unrestricted Portion of the
Benefit as if it were the Participant’s or Beneficiary’s entire benefit;

6.11.3.4 Commence receipt of his entire Plan benefit in any optional form of
benefit available under the Plan at the same Annuity Starting Date that
satisfies this Section 6.11.3; or

6.11.3.5 Delay commencement of benefit payments in accordance with the terms of
the Plan and applicable qualification requirements of the Code, including Code
Sections 411(a)(11) and 401(a)(9).

 

5



--------------------------------------------------------------------------------

If a Participant or Beneficiary elects to receive payment of the Unrestricted
Portion of the Benefit pursuant to Section 6.11.3.3, the Participant or
Beneficiary may elect to receive payment of the remainder of his Plan benefit in
any optional form of benefit at that Annuity Starting Date available under the
Plan that would not have included a Prohibited Payment if that optional form
applied to the Participant’s or Beneficiary’s entire benefit.

If a Prohibited Payment (or series of Prohibited Payments under a single
optional form of benefit) is made with respect to a Participant pursuant to this
Section 6.11.3., no additional Prohibited Payment may be made with respect to
that Participant during any period of consecutive Plan Years for which
Prohibited Payments are limited under Sections 6.11.1, 6.11.2, or 6.11.3. For
this purpose, a Participant and any Beneficiary on his behalf (including an
alternate payee, as defined in Code Section 414(p)(8)) shall be treated as one
Participant. If the Accrued Benefit of a Participant is allocated to such an
alternate payee and one or more other persons, the amount under Section 6.11.3.1
or 2., as applicable, shall be allocated among such persons in the same manner
as the Accrued Benefit is allocated unless the qualified domestic relations
order provides otherwise.

6.11.4 If a Participant or Beneficiary requests a distribution in an optional
form of benefit that includes a Prohibited Payment that is not permitted to be
paid under 6.11.1, 6.11.2 or 6.11.3, the Participant or Beneficiary has the
right to delay commencement of benefit payments in accordance with the terms of
the Plan and applicable qualification requirements of the Code, including Code
Sections 411(a)(11) and 401(a)(9).

6.11.5 Except as otherwise provided in Treasury Regulations Section 1.436-1(d),
(g) and (h), the limitations in Sections 6.11.1, 6.11.2 and 6.11.3 apply for
distributions with Annuity Starting Dates on and after the date of the actuary’s
certification of the AFTAP for the Plan Year.

6.11.6 The limitations in Sections 6.11.1, 6.11.2 and 6.11.3 do not apply to
Prohibited Payments that are made to carry out the termination of the Plan in
accordance with applicable law.

6.11.7 Definitions. For purposes of this Section 6.11, the following definitions
shall apply:

6.11.7.1 PBGC Maximum Benefit Guarantee Amount. The present value (determined
under guidance prescribed by the PBGC, using the interest and mortality
assumptions under Code Section 417(e)) of the maximum benefit guarantee with
respect to a Participant (based on the Participant’s age or the Beneficiary’s
age at the Annuity Starting Date) under Section 4022 of ERISA for the year in
which the Annuity Starting Date occurs.

 

6



--------------------------------------------------------------------------------

6.11.7.2 Prohibited Payment. A Prohibited Payment is:

6.11.7.2.1 Any payment for a month in excess of the monthly amount paid under a
single life annuity (plus any Social Security supplements described in the last
sentence of Code Section 411(a)(9)) to a Participant or Beneficiary whose
Annuity Starting Date occurs during any period that a limitation under
Section 6.11.1, 6.11.2, or 6.11.3 is in effect;

6.11.7.2.2 Any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits;

6.11.7.2.3 Any transfer of assets and liabilities to another plan maintained by
the same Employer (or any other employer required to be aggregated with the
Employer under Code Sections 414(b), (c), (m) or (o)) that is made in order to
avoid or terminate the application of Code Section 436 benefit limitations; and

6.11.7.2.4 Any other amount that is identified as a Prohibited Payment by the
Commissioner of Internal Revenue.

6.11.7.3 Unrestricted Portion of the Benefit. With respect to any optional form
of benefit, 50% of the amount payable under the optional form of benefit.
However, if an optional form of benefit is a Prohibited Payment because of a
Social Security leveling feature (as defined in Treasury Regulations
Section 1.411(d)-3(g)(16)) or a refund of employee contributions feature (as
defined in Treasury Regulations Section 1.411(d)-3(g)(11)), the Unrestricted
Portion of the Benefit is the optional form of benefit that would apply if the
Participant’s or Beneficiary’s Accrued Benefit was 50% smaller. Notwithstanding
the foregoing, the present value of the Unrestricted Portion of the Benefit with
respect to an optional form of benefit (determined in accordance with Code
Section 417(e)) cannot exceed the PBGC Maximum Benefit Guarantee Amount.

6.11.8 Notwithstanding any provision in this Section 6.11, there are no
additional benefit accruals under the Plan for Salaried Participants, Hourly
Participants, Arrow Salaried Participants or Arrow Hourly Participants after
December 31, 2008 and no additional benefit accruals under the Plan for Arrow
Berks Participants after December 31, 2012.”

 

6. Effective January 1, 2008, Section 7.10 of the Plan, “Funding-Based Limits on
Benefits and Benefit Accruals,” is hereby deleted in its entirety.

 

7. The following new Section 9.11, “Amendments Increasing Liability for
Benefits,” is hereby added to the Plan to read as follows:

“9.11 Amendments Increasing Liability for Benefits. The provisions set forth in
this Section 9.11 are effective as of January 1, 2008. However, notwithstanding
any provision in this Section 9.11, there are no additional benefit accruals
under the Plan for Salaried Participants, Hourly Participants, Arrow Salaried
Participants or Arrow Hourly Participants after December 31, 2008 and no
additional benefit accruals under the Plan for Arrow Berks Participants after
December 31, 2012.

 

7



--------------------------------------------------------------------------------

9.11.1 No amendment to the Plan that has the effect of increasing liabilities of
the Plan by reason of increases in benefits, establishment of new benefits,
changing the rate of benefit accrual, or changing the rate at which benefits
become nonforfeitable may take effect during a Plan Year if the AFTAP (as
defined in Section 3.12.5.1 of the Plan) for the Plan Year is:

9.11.1.1 Less than 80%; or

9.11.1.2 80% or more but would be less than 80% if the benefits attributable to
the amendment were taken into account in determining the AFTAP.

9.11.2. The limitation on Plan amendments ceases to apply with respect to an
amendment if the participating Employer makes a contribution (in addition to any
minimum required contribution under Code Section 430) equal to:

9.11.2.1 With respect to Section 9.11.1.1, above, the amount of the increase in
the funding target of the Plan (under Code Section 430) for the Plan Year if the
liabilities attributable to the amendment were included in determining the
funding target; and

9.11.2.2 With respect to Section 9.11.1.2, above, the amount sufficient to
result in an AFTAP of 80% if the contribution (and any prior contribution made
pursuant to Code Section 436 for the Plan Year) is included as part of the Plan
assets and the funding target takes into account the adjustments described in
Treasury Regulations Sections 1.436-1(g)(2)(iii)(A), (g)(3)(ii)(A), or
(g)(5)(i)(B), whichever applies.

An amendment which is permitted to take effect because the participating
Employer makes the applicable contribution set forth above will be effective as
of the first day of the Plan Year or, if later, the effective date of the
amendment.

9.11.3 The limitation on amendments set forth in Section 9.11.1 shall not apply
to an amendment:

9.11.3.1 If the contribution required under Section 9.11.2 is zero because the
amendment increases benefits solely for future periods;

9.11.3.2 That provides for an increase in benefits under a formula that is not
based on a Participant’s Compensation, but only if the rate of increase in
benefits does not exceed the contemporaneous rate of increase in average wages
of Participants covered by the amendment. The rate of increase in average wages
will be determined in accordance Treasury Regulations Section 1.436-1(c)(4)(i);

9.11.3.3 That provides for (or a pre-existing Plan provision results in) a
mandatory increase in the vesting of benefits under the Code or ERISA, to the
extent the increase in vesting is necessary to enable the Plan to continue to
satisfy the requirements to be a qualified plan under the Code; or

 

8



--------------------------------------------------------------------------------

9.11.3.4 In accordance with guidance issued by the Commissioner of Internal
Revenue.

9.11.4 If a Plan amendment does not take effect as of the effective date of the
amendment because of the limitations in this Section 9.11, but is permitted to
take effect later in the Plan Year as a result of a participating Employer’s
contribution under Section 9.11.2 or pursuant to the actuary’s certification of
the AFTAP for the Plan Year that satisfies the requirements of Treasury
Regulations Section 1.436-1(g)(5)(ii)(C), the amendment will automatically take
effect as of the first day of the Plan Year (or, if later, the original
effective date of the amendment). If the amendment cannot take effect during the
Plan Year, it must be treated as if it was never adopted, unless the amendment
provides otherwise.

9.11.5 If benefit accruals under the Plan are required to cease pursuant to
Section 3.12, the Plan will not be amended in a manner that would increase the
liabilities of the Plan by reason of an increase in benefits or establishment of
new benefits even if such amendment would otherwise be permissible under
Sections 9.11.2 or 9.11.3.1.”

 

8. Effective December 31, 2012, the first sentence of the second paragraph of
Section 1.4 of Appendix H to the Plan, “Annual Compensation,” is hereby amended
in its entirety to read as follows:

“In general, all Annual Compensation up to a Participant’s actual Severance from
Employment (or December 31, 2012, if earlier) shall be taken into account in
calculating benefits.”

 

9. Effective December 31, 2012, the third paragraph of Section 1.4 of Appendix H
to the Plan, “Annual Compensation,” is hereby amended in its entirety to read as
follows:

“In calculating a disabled Participant’s benefit, it will be assumed that the
Participant’s Annual Compensation has continued unchanged from his Severance
from Employment (or December 31, 2012, if earlier) on account of Total and
Permanent Disability to his Normal Retirement Date (or December 31, 2012, if
earlier).”

 

10. Effective December 31, 2012, Section 1.16 of Appendix H to the Plan,
“Employee,” is hereby amended by adding the following to the end thereof:

“Notwithstanding the foregoing, nothing in this provision shall be interpreted
to require any benefit accruals under the Plan and this Appendix H after
December 31, 2012.”

 

11. Effective December 31, 2012, Section 1.33 of Appendix H to the Plan, “Years
of Benefit Service,” is hereby amended by adding the following to the end
thereof:

“A Participant shall not be credited with any Benefit Service or Years of
Benefit Service after December 31, 2012.”

 

9



--------------------------------------------------------------------------------

12. Effective December 31, 2012, the second sentence of Section 2.1 of Appendix
H to the Plan, “Rights Affected,” is hereby amended in its entirety to read as
follows:

“However, any former Employee who has terminated employment in an Covered Class
(as described in Section 1.11 of this Appendix H) and who is reemployed as an
Employee on or after the Effective Date and prior to January 1, 2013 shall have
the rights and benefits provided in the Plan, as modified by this Appendix H.”

 

13. Effective December 31, 2012, Section 2.2 of Appendix H to the Plan, “Date of
Participation,” is hereby amended by adding the following to the end thereof:

“Notwithstanding the preceding, no Employee shall become a Participant in the
Plan after December 31, 2012.”

 

14. Effective December 31, 2012, Section 3.2(a) of Appendix H to the Plan,
“Benefit Service,” is hereby amended in its entirety to read as follows:

“Prior to January 1, 2013, a Participant shall earn a Year of Benefit Service
for each Year of Vesting Service earned (except for any Period of Vesting
Service earned solely due to Section 3.1(c)) while he is a Participant and he is
employed with a Participating Company in a Covered Class. A Participant shall
not earn any additional Years of Benefit Service after December 31, 2012.”

 

15. Effective December 31, 2012, Section 3.2(b) of Appendix H to the Plan,
“Benefit Service,” is hereby amended by adding the following to the end thereof:

“A Participant shall not earn any additional Years of Benefit Service after
December 31, 2012.”

 

16. Effective December 31, 2012, Section 3.4(a) of Appendix H to the Plan,
“Effect of Break-in-Service,” is hereby amended by adding the following to the
end thereof:

“However, a Participant shall not earn any Years of Benefit Service after
December 31, 2012.

 

17. Effective December 31, 2012, the first sentence of Section 4.2 of Appendix H
to the Plan, “Late Retirement,” is hereby amended in its entirety to read as
follows:

“A Participant who continues his employment with a Participating Company or a
Related Employer beyond his Normal Retirement Date shall continue to accrue
benefits until the earlier of his Late Retirement Date or December 31, 2012 (or
such later date required by applicable law).”

 

18. Effective December 31, 2012, the second sentence of Section 5.1(a) of
Appendix H to the Plan, “Normal Retirement and Benefit Formula,” is hereby
amended by adding the following to the end thereof:

“A Participant shall not be credited with any additional Years of Benefit
Service after December 31, 2012. As a result, no Participant shall accrue any
additional benefit under the Plan after December 31, 2012.”

 

10



--------------------------------------------------------------------------------

19. Effective December 31, 2012, Section 5.2(a)(i) of Appendix H to the Plan,
“Late Retirement,” is hereby amended in its entirety to read as follows:

“The Participant’s Accrued Benefit as of his Late Retirement Date (or
December 31, 2012, if earlier);”

 

20. Effective December 31, 2012, Section 5.2(a)(ii) of Appendix H to the Plan,
“Late Retirement,” is hereby amended in its entirety to read as follows:

“The Participant’s Accrued Benefit as of his Normal Retirement Date (or
December 31, 2012, if earlier), Actuarially increased to take into account the
period after Normal Retirement Date during which the Participant did not receive
benefits.”

 

21. Effective December 31, 2012, the first clause of Section 5.3(a) of Appendix
H to the Plan, “Early Retirement,” is hereby amended in its entirety to read as
follows:

“A monthly pension equal to the Participant’s Accrued Benefit as of his Early
Retirement Date (or December 31, 2012, if earlier), commencing on or after his
Early Retirement Date, reduced in accordance with the following table:”

 

22. Effective December 31, 2012, Section 5.3(b) of Appendix H to the Plan,
“Early Retirement,” is hereby amended in its entirety to read as follows:

“A deferred, unreduced monthly pension equal to the Participant’s Accrued
Benefit as of his Early Retirement Date (or December 31, 2012, if earlier), with
payment commencing at his Normal Retirement Date.”

 

23. Effective December 31, 2012, Section 5.3(c) of Appendix H to the Plan,
“Early Retirement,” is hereby amended in its entirety to read as follows:

“A Participant who is eligible for early retirement benefits and has a Severance
from Employment at Age 60 or older shall receive an additional $850 per month
commencing on his Early Retirement Date and continuing until the earlier of the
expiration of twenty-four months or until the Participant receives 80% of his
Social Security benefit.”

 

24. Effective December 31, 2012, Section 5.4(a) of Appendix H to the Plan,
“Disability Retirement,” is hereby amended in its entirety to read as follows:

“A Participant who is eligible for disability retirement benefits shall receive
an immediate monthly pension equal to his Accrued Benefit as of his Disability
Retirement Date (or December 31, 2012, if earlier).”

 

25. Effective December 31, 2012, Section 5.5 of Appendix H to the Plan,
“Transfers,” is hereby amended in its entirety to read as follows:

“An Employee of a Participating Company or a Related Employer who is eligible
for benefits under Article IV and who has been transferred to or from an
eligible classification (as described in Section 2.2) shall have his benefit
calculated on the basis of his Years of Benefit Service and the benefit formula
in effect under Section 5.1 as of the date of his Severance from Employment with
a Participating Company and all Related Employers (or December 31, 2012, if
earlier).”

 

11



--------------------------------------------------------------------------------

26. Effective December 31, 2012, Section 5.7(b)(i) of Appendix H to the Plan,
“Surviving Spouse’s Benefit,” is hereby amended in its entirety to read as
follows:

“Had experienced a Severance from Employment on the earliest of (A) the date of
his death, (B) the date of his actual Severance from Employment or
(C) December 31, 2012;”

 

27. All other terms and provisions of the Plan shall remain unchanged.

 

TELEFLEX INCORPORATED By:  

/s/ Douglas R. Carl

Date:   12/26/2012

 

12